TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00626-CR
NO. 03-01-00627-CR

NO. 03-01-00628-CR



Sherell Wray, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NOS. 994702, 994410 & 994418, HONORABLE FRED A. MOORE, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's counsel moves to supplement the reporter's record, complaining that
"Appellant's punishment case-in-chief and sentencing, both of which occurred on August 10, 2001
are not included in the record."  The clerk's record reflects that appellant was sentenced on August
10, but that no evidence was adduced at that time.
The motion is granted.  The court reporter for the 331st District Court, Mr. Joel Silva,
is ordered to prepare a record of the August 10, 2001, proceedings in this cause.  This supplemental
reporter's record shall be tendered for filing no later than July 12, 2002.  The Court's previous order
directing that appellant's brief be filed no later than July 19, 2002, remains in effect.

It is ordered June 24, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish